Title: General Orders, 21 September 1779
From: Washington, George
To: 


        
          Head-Quarters Moores-House [West Point]Tuesday Septr 21st 1779.
          Parole Farmington—  C. Signs Gosport Hanover—
        
        The General Court Martial whereof Colonel Putnam is President is dissolv’d and another ordered to sit tomorrow morning nine ôclock for the trial of all persons who shall come before them.
        Colonel Bradford to preside.
        It being represented to the Commander in Chief that the time when the Massachusett levies were received by Continental officers at Springfield cannot be yet ascertained; they are not to be included in the Muster or Pay-Rolls for August.
        At the General Court Martial whereof Colonel Putnam was President, Colonel Richard Butler was tried upon the following charges.
        1st For endeavoring to excite the soldiers of Captn Ashmead’s

company to mutiny, by ordering the non commissioned officers not to obey any orders of his (Captain Ashmead’s).
        2ndly For treating Captain Ashmead in an unprecedented & unofficerlike manner, by refusing him liberty to wait on Genl Wayne to complain of ill-treatment and seek redress and sending him under guard from the Light Infantry Camp to West-Point after having received Colonel Stewart’s orders to go to the Infantry and take the command of his (Captain Ashmead’s) company.
        The Court are of opinion that Colonel Butler is not guilty of the 1st charge; They do acquit him of refusing Captn Ashmead liberty to wait on General Wayne to complain of ill-treatment and seek redress.
        They are of opinion that Colonel Butler was not justifiable in sending Captain Ashmead under guard from the Light-Infantry to West-Point, being a breach of Article 5th Section 18th of the Articles of War and do sentence him to be reprimanded by the commanding officer of the Corps of Light-Infantry.
        The Commander in Chief approves the sentence and directs it to be carried into execution; At the same time he thinks Colonel Butler’s conduct blamable in not permitting Captain Ashmead to see General Wayne unless he would engage to comply with a condition which Colonel Butler had no right to annex; nor was there any need of such a condition as there were always proper means of inforcing discipline, if Captain Ashmead after applying to General Wayne had persisted in a refractory behaviour.
        To prevent any misunderstanding, in future, the General directs that the nomination of all Captains and Subalterns to relieve others, if necessary, or fill vacancies in the Light-Corps while it remains together, be reported to the Adjutant General and receive the approbation of the General before they be sent to take command: For this purpose the officers commanding regiments of Light-Infantry will report to the Adjutant General the vacancies that happen, who will give notice that officers may be appointed from the line to fill them, to be nominated by the officers commanding the regiments from which they are taken.
      